Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the amendments filed on 07/29/2022. 
Claims 1-18 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Geller et al. “US 2006/0213980 A1” (Geller) in view of Kim et al. “US 2014/0149198 A1” (Kim).
Regarding Claim 10:  A method of withdrawing funds from a stored-value card network, the method comprising:
a stored-value card agent receiving, from a communications device, a message identifying a payment amount (at least see Geller Abstract; [0014]; Fig. 1; [0039]);
the stored-value card agent transmitting, to the stored-value card network, a request message including the payment amount (at least see Geller Abstract; Figs. 2 and 6);
the stored-value card agent receiving a confirmation of the stored-value card network associating the payment amount with a stored-value card account maintained by the stored-value card network (at least see Geller Figs. 11-15; [0052]);
the stored-value card agent transmitting a token to the communications device (at least see Geller Abstract; Fig. 3);
(at least see Geller Abstract; Fig. 1; [0039]); and
the point-of-sale terminal receiving, from the stored-value card network, an authorization code confirming authorization of a funds transfer in the payment amount (at least see Geller Abstract; Figs. 5-8).
Geller disclose the claimed invention but fails to explicitly disclose a point-of-sale terminal transmitting, to the stored-value card network, a completion message including the token and excluding the payment amount. However, Kim disclose this (at least see Kim Abstract; Fig. 5; [0003] and [0022]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Kim’s teachings in Geller’s Method And System Of Detecting Cash Deposits And Attributing Value enabled, for the advantage of for avoiding fraud in keeping payment information excluded.
Regarding Claim 11:  The method according to claim 10, wherein the stored-value card agent includes a memory storing a ledger database, the ledger database includes a plurality of ledgers, and the method further comprises the stored-value card agent: receiving an account request from the communications device; adding a new ledger to the ledger database; generating a device identifier; and uniquely associating the device identifier with the new ledger in the ledger database (at least see Geller [0047]).
Regarding Claim 12:  The method according to claim 11, further comprising the stored-value card agent generating the token and uniquely associating the token with the stored valuecard account in response to the request message, and the confirmation of the stored-value card network includes the token (at least see Geller [0030]).
Regarding Claim 13:  The method according to claim 12, wherein the token is distinct from the device identifier, and the request message excludes the device identifier (at least see Geller Fig. 1).
Regarding Claim 14:   he method according to claim 10, wherein the stored-value card agent includes a memory storing a ledger database, the ledger database includes a plurality of ledgers, and the method further comprises the stored-value card agent: receiving an account request from the communications device; transmitting a nil payment amount to the stored-value card network; receiving a device identifier from the stored-value card network in response to the nil payment amount; and uniquely associating the device identifier with an existing one of the ledgers in the ledger database (at least see Geller [0047] and  [0091]).
Regarding Claim 15:  The method according to claim 14, further comprising the stored-value card agent generating the device identifier and uniquely associating the device identifier with the stored-value card account in response to the nil payment amount, and the confirmation of the stored-value card network excludes the device identifier (at least see Geller Abstract; Fig. 1; [0014]).
Regarding Claim 16:  The method according to claim 15, wherein the token is indistinct from the device identifier, and the request message includes the device identifier (at least see Geller[0077]).
Regarding Claim 17:  The method according to claim 10, wherein the stored-value card agent includes a memory storing a ledger database, the ledger database includes a plurality of ledgers, one of the ledgers stores a current balance value and a device identifier, and the method further comprises the stored-value card agent: receiving the device identifier from the communications device; in response to the message identifying a payment amount, locating the one ledger in the ledger database via the device identifier; determining the current balance value in the one ledger; prior to transmitting the request message, confirming that the current balance value is at least equal to the payment amount; and reducing the current balance value in the one ledger by the payment amount (at least see Geller [0064]).
Regarding Claim 18:  The method according to claim 17, wherein the one ledger stores a credential, and the method further comprises the stored-value card agent: receiving a passcode from the communications device; and prior to locating the one ledger, confirming that the passcode corresponds with a credential stored in the one ledger (at least see Geller [0047]).
Regarding Claim 1-9:  all limitations as recited have been analyzed and rejected with respect to claims 10-10.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627